DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the phrase “LMS adaptive filter” which although enable, does not adequately describe what it or the definition of what LMS is.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 recites the limitation "the motor" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a current icm[n] across the motor" in line 10 and “a measurement current icm[n]” in line 13 to represent the same thing.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “results of iteration “, this step is mentioned but not described in any detail to amount to an actual step or linking the previous step to the next step.  As such, appropriate correction is required.
Claim 1 recites the limitation " the next data acquisitions and parameters calculations" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the next data acquisitions and parameters calculations.  These steps are not recited in how the data is first acquired and then the parameters calculated.  Appropriate correction is required.
Claims 2-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 2 contains the phrase “modelling a motor for parameters of a vibrating motor” and :estimating the parameters in the vibrating motor model” neither of which link back to claim 1 or how what parameters are linked to claim 1 and how they are used.  .
Claim 9 recites the limitation "the motor resistance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to a motor control system, or computer without significantly more. The claim(s) recite(s) “a system for controlling motor parameters”, “a feedforward processing module”, “a control object module”, and “ a system identification module”. This judicial exception is not integrated into a practical application because the components do not tie the hardware aspects of driving a Linear Resonant actuator (LRA) as described in the specification. These are functional blocks which are not clear as to what is implemented in software or electronically and if the invention itself is but a mere piece of software running on a generic computer or an actual apparatus. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not disclose how the software components and furthermore, equations, tie into physically controlling a motor.  For example, the preamble of claim 1 recites “A system for controlling motor parameters” yet a motor nor how a motor is physically controlled is actually disclosed in the claims.  Just that parameters are measured and calculated.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hernandez et al. (US 2015/0204925).

Regarding claim 1,
Hernandez discloses (Fig. 6):
A system for controlling motor parameters (fig. 6), comprising:
a feedforward processing module (adder that adds via input and FB gain) which performs a linear processing on a control signal (input) according to parameters (measured current and voltage, ¶0026);
a control object module (Fig. 2, sensor Iload, VGA, filter, Digital), comprising a DAC digital to analog converter (output of LMS algorithm, although not explicitly disclosed, any use of DACs or ADCs would be disclosed by Hernandez, ¶0035), an amplifying circuit (VGA) and an ADC analog to digital converter (ADC), wherein a control signal (Fig. 6,  input) processed by the feedforward processing module (adder next to input) passes through the DAC digital to analog converter (Driver converts digital signals to analog to drive motor, ¶0020), and then is amplified by the amplifier circuit (Fig. 2, read from 
a system identification module (Box labelled "digital") comprising an LMS adaptive filter (LMS algorithm), wherein a Least mean square filtering is performed on an error signal err[n] (output of adder in digital box) between a measurement current icm[n] (input to BEMF predictor and adder) and a prediction current icp[n] (output from BEMF predictor, ¶0021) in the LMS adaptive filter (fed to LMS algorithm), results of iteration are fed back to the feedforward processing module (fed back to VGA to adjust sensed load current and in Fig. 6, predicted BEMF with gain is fed back to adjust input, ¶0020-¶0021, ¶0026), and the feedback results are applied to the next data acquisitions and parameters calculations (fed back to input, and VGA, ¶0020-¶0021).

Regarding claim 2,
Hernandez discloses (Fig. 6):
comprising the following steps:
step S1: modelling a model for parameters of a vibrating motor (¶0024);
step S2: estimating the parameters in the vibrating motor model (¶0023).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hajati et al. (US 2018/0316296) – Closed Loop LRA controller


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846               
/KAWING CHAN/Primary Examiner, Art Unit 2846